TYSON, J.
The bill in this cause is filed to enforce the specific performance of an alleged contract to convey land and incidentally to enjoin the enforcement of a judgment in an action of ejectment in which the land *337and damages for its detention were recovered by the respondent, Mrs. Newton.
The facts necessary to a decision of the canse, stating them most favorable to the complainants, are these: The complainants sold to George Newton, husband of the respondent, Mary E.' Newton, certain machinery at and for the price of $400.00. Two hundred dollars of this sum was to be paid by a conveyance of the land in controversy which belonged to Mrs. Newton. The balance was to be secured by notes to be executed by the purchaser, George Newton, in which complainants were to retain the title to the machinery sold.
The notes were executed and the complainants, upon default of payment, took possession of the machinery as they had a right to do, and certain other machinery purchased by George Newton and used in connection with that he had purchased from them, after receiving several small payments upon the notes. It is shown, and that without dispute, that the market value of the machinery at the time the complainants took possession of it was $400.00, being the amount of the purchase price, which added to the payments received by them on the notes, more than repaid the purchase money after allowing interest thereon.
On these facts, it is clear that a case is presented where a complainant has been reimbursed his entire debt, and yet seeks to have a contract to convey land for a part of the purchase price specifically enforced. To do so would certainly operate harshly and oppressively upon the respondent, Mrs. Newton. To deprive her of her land and also the machinery would in effect permit the complainants to have both without any benefit whatever accruing to her. It is of no consequence, as we will show, that the circumstance of repossessing the machinery by complainants occurred subsequently to entering into the contract. They were under no legal stress to do so. Indeed, it was their own voluntary act. The retention of the legal title to the machinery was for their benefit and protection and they could have waived it had they chosen to do so.—Tanner & DeLaney Engine Company v. Hall, 89 Ala. 628. But having asserted it, their *338act in doing so completely and irrevocably deprives them of the right to enforce the payment of the debt. — 6 Am. & Eng. Ency. Law (2d ed.), 480. Having no debt enforceable in a court of law, it may be that no damage could have been recovered in an action at law for a breach of the contract here sought to be enforced.—Kent v. Dean, 128 Ala. 600.
But aside and apart from this consideration, the subsequent occurring event of resorting to and enforcing the right to take possession of the property deprived the complainants of their right, if it ever existed, of having the alleged contract specifically enforced by a court of equity.
“Not only must the agreement be fair and reasonable in its terms and its surrounding circumstances, it is also a well-settled doctrine that its specific execution must not be oppressive — that is, the performance must not he a great hardship to the parties. * * * The oppressive nature of the performance may result from the situation or relations of the parties exterior to and unconnected with the terms of the contract itself or the circumstances of its conclusion. The oppression and hardship, therefore, which fall within the scope of the doctrine may result from the unequal, unconscionable provisions of the contract itself, or from external facts, events or circumstances which control or affect the situation and relations of the defendant with respect to the performance. Tn either case the resulting hardship may constitute a sufficient ground for a court of equity to withhold its peculiar relief and to leave the plaintiff to his legal remedy.”- — Pomeroy on Contracts-Specific Performance, § 185. See also 26 Am. & Eng. Encyc. Law (2d ed.), 69, and notes. The facts of this case clearly bring it within this principle. Conceding that this matter is purely defensive and must be set up in the answer, it was sufficiently pleaded in this case.
In conclusion, we wish to say that we are not to be understood as intimating that the contract alleged was capable of being specifically enforced, had the complainants not exercised their right to retake the property. The decree dismissing the bill must be affirmed.
Affirmed.